Citation Nr: 0016086	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
a right shoulder disorder.  The veteran appealed the decision 
to the Board which remanded the case to the RO in February 
1997 and in February 1998 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has a diagnosed right shoulder disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
shoulder disorder is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she currently has a right shoulder 
disorder which she incurred during her period of active 
service.

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  However, the threshold issue is determination 
of whether the claim for service connection is well grounded 
-- that is, plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim need not be 
conclusive but there must be supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Without a well 
grounded claim VA has no duty to assist a veteran to develop 
pertinent facts and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).

A well-grounded claim for service connection requires 
evidence of a current disorder, in-service incurrence or 
aggravation of the disorder, and a causal nexus between the 
disorder and active service.  Id. at 1467-1468.  Medical 
evidence is required to establish a current disorder and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may establish service incurrence or aggravation.  
Id. at 1468.  A veteran also may establish a well-grounded 
claim for service connection under a chronicity analysis 
where evidence, regardless of its date, shows that a current 
chronic disorder manifested in service or during an 
applicable presumption period.  38 C.F.R. § 3.303(b) (1999).  
This evidence must be medical unless the nature of the 
claimed disorder is such that lay observation sufficient.  If 
a chronicity analysis is inapplicable a claim still may be 
well grounded provided that evidence shows a current disorder 
to be causally linked to service or an applicable presumption 
period by continuity of symptomatology.  Id.; Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service medical records (SMRs) disclose no evidence that the 
veteran had a right shoulder disorder at the time she entered 
service.  SMRs confirm that she sought and received in 
service treatment, including physical therapy, for complaints 
of right neck and shoulder pain.  She also reported 
intermittent right neck and shoulder numbness radiating into 
the right arm.  Diagnoses included a right rhomboid spasm, a 
mild trapezius spasm, and mechanical thoracic pain with 
shoulder tenderness and mild right cervical/scapula spasms.  
The SMRs include no evidence attributing the veteran's right 
shoulder complaints to a diagnosed bone or soft tissue 
disorder.  No report of a separation examination is 
associated with the claims file.  However, the separation 
medical history includes notations from an examining 
physician and from the veteran stating that reported right 
shoulder muscle spasms occasionally caused right arm and hand 
numbness.

VA examination and treatment records document the veteran's 
right shoulder complaints after her separation from service.  
During an April 1994 VA examination the veteran reported 
right shoulder tenderness and a history of right shoulder 
pain dating to early service.  The examining physician 
confirmed "some arm tenderness" and some pain upon motion 
but the veteran's right shoulder was otherwise normal.  
Contemporaneous X-rays were normal and the examiner diagnosed 
right shoulder arthralgia.  The veteran repeated her 
previously expressed right shoulder complaints to the VA 
physician who examined her in May 1997.  The examination 
report acknowledges some right shoulder pain but the examiner 
was unable to attribute the pain to an identifiable intra-
articular right shoulder pathology.  Contemporaneous X-rays 
were normal, as were X-rays taken in April 1999.  A May 1999 
VA examination report notes the veteran's complaints of right 
shoulder pain and swelling with occasional right hand pain 
and numbness, but the examining physician found no objective 
evidence of right shoulder abnormality.  An October 1999 
report addendum concludes as follows:

There is insufficient clinical evidence 
at present to warrant a diagnosis of any 
acute or chronic disorder or residuals 
thereof.  None of the evidence on exam or 
in the history reviewed suggested a 
specific clinical disorder.  No 
disability was found.

VA treatment records from January 1995 to September 1999 
disclose that the veteran sought treatment once for right 
shoulder discomfort.

Beyond the veteran's own claim there is no competent medical 
evidence that the veteran has a current right shoulder 
disorder attributable to her period of active service.  
However, because the veteran is a lay person with no medical 
training or expertise, her statements alone cannot constitute 
competent evidence of the required current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Inasmuch as the record is devoid of competent 
medical evidence of a current right shoulder disorder, the 
veteran's claim for service connection is implausible and 
must be denied as not well grounded.

Moreover, the only right shoulder disorder for which the 
veteran has been diagnosed since separation from service is 
arthralgia, defined as joint pain.  Hayes v. Brown, 9 Vet. 
App. 67, 70 (1996).  Although pain may constitute a symptom 
of a disease or injury subject to service connection, a 
symptom not associated with a diagnosed entity is not.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  
Accordingly, no VA diagnostic code recognizes pain as a 
compensable disability in its own right.  This unverifiable 
symptom may be associated with a compensable disability only 
provided that medical evidence shows it to be consistent with 
and attributable to a specifically diagnosed disorder.  See 
e.g. 38 C.F.R. §§ 4.120-4.124a (1999).  In this case, the 
record includes no medical evidence showing the veteran's 
pain to be consistent with or attributable to a current 
diagnosed disorder.  Therefore, the claim of entitlement to 
service connection for a right shoulder disorder diagnosed 
only as arthralgia is not well grounded.

Because the veteran has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist her to develop 
facts pertinent to her claim.  See Epps, 126 F.3d at 1468.  
The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim.  
Therefore, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground her claim, and an 
explanation as to why her current attempt fails.


ORDER

A claim of entitlement to service connection for a right 
shoulder disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

